Citation Nr: 1144407	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis, effective June 17, 2002 through March 9, 2003.

2.  Entitlement to a rating in excess of 10 percent for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis, effective March 10, 2003 through August 25, 2003.  

3.  Entitlement to a rating in excess of 20 percent for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis, effective March 1, 2004.  

4.  Entitlement to a total rating due to unemployability due to individual unemployability (TDIU) caused by service-connected disabilities.

(The issues of entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training and Whether or not a vocational goal is feasible are the subjects of a separate decision.)

REPRESENTATION

Appellant represented by:  Kenneth L LaVan, ESQ

ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  

The issues on the title page have been before the Board of Veterans' Appeals (Board) on multiple occasions, the last time in September 2009.  Each time, they were remanded for further development.  Following the requested development, the RO confirmed and continued the Veteran's ratings for his service-connected right foot disorder and for a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In its April 2005 remand, the Board directed the RO to schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  In September 2006, the Veteran's representative reported that the previous month, the Veteran had withdrawn his request.  The Veteran has not requested that the hearing be rescheduled; and, therefore, the Board will consider the merits of his claim based on the evidence currently on file.  

In April 2010, during the course of the appeal, the Veteran appointed a new representative, Kenneth LaVan, Attorney.  However, in October 2011, VA received correspondence from the Veteran revoking that appointment.  The Veteran stated that he would be representing himself before the Board.

After reviewing the record, the Board is of the opinion that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO for further action.  VA will notify the Veteran if further action is required.

In correspondence, dated in December 2010, the Veteran raised contentions to the effect that service connection was warranted for a back disorder, hair loss, a right knee disorder, and tinnitus.  He also raised contentions to the effect that an increased rating is warranted for his service-connected left hand injury.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over any of those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, they are referred to the RO for appropriate action.

As noted on the title page, the Veteran also seeks entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training and Whether or not a vocational goal is feasible are the subjects of a separate decision.  While those issues will be the subject of a separate decision, the Board notes that those issues were remanded for further development in September 2009.  In June 2011, the RO issued the Veteran a Statement of the Case noting that the Veteran declined participation in an Extended Evaluation to determine if a vocational goal is feasible and that his file had been closed.  In so doing, the RO noted that the Veteran would have to complete his appeal with respect to that decision by filing a formal appeal.  The Board further notes, however, that the RO has not yet issued the Veteran a Supplemental Statement of the Case with respect to the issues specifically on appeal:  Entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training and Whether or not a vocational goal is feasible.  Accordingly, those issues are not yet ripe for a decision by the Board.



REMAND

In July2010, the Veteran stated that there was outstanding evidence which would support his claim for an increased rating for his service-connected right ankle and foot disability and for a TDIU.  He cited the report of a May 2010 MRI showing that the October 2003, fusion of his talonavicular joint had failed.  The evidence currently on file shows no treatment for his right foot since May 2006.  However, records reflecting such treatment could well be relevant to his claim.

In recent correspondence, the Veteran suggested that he was receiving benefits from the Social Security Administration.  For example, in statements, dated in September and October 2010, the Veteran reported that he "was disabled as defined by the Commissioner of Social Security" and that he was "totally disabled as defined by Social Security regulations".  He states that he applied for Social Security benefits in 1996.  However, it is not clear whether such benefits were actually awarded or whether his Social Security records have ever been requested for association with the claims file.  If such benefits were awarded, they could well be relevant to the Veteran's appeal.  

Inasmuch as the Veteran has identified specific outstanding evidence which may support his appeal, additional development of the record is warranted, prior to further consideration by the Board.  Accordingly, the case is remanded for the following actions:

1.  Request that the Veteran provide the name and address of all VA and non-VA health care providers who have treated him since May 2006 for his service-connected disorders, including his residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis.  Also request that the Veteran provide names of the facilities where he was treated and the dates of his treatment.  Such records must be requested directly from each health care provider or medical facility identified by the Veteran.  Such records could include, but are not limited to, discharge summaries, consultation reports, X-ray reports, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  In particular, request the report of the Veteran's May 2010 MRI.  

Also request that the Veteran provide any such records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

If the requested records are unavailable, but not held by an entity affiliated with the federal government, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  Request the Veteran's records directly from the Social Security Administration.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

3.  When the actions requested in Parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to an increased rating for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



